DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 10/29/2020.  Claims 1, 2, 4-6, 9, 13, 15, and 20 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-14 (Group I) are drawn to a method of managing quality control of an imaging workflow process, the method comprising constructing a graphical process tree for an imaging workflow process wherein the graphical process tree includes a plurality of steps corresponding to the imaging workflow process; visually displaying the graphical process tree with the plurality of steps in a graphical user interface; identifying a specific protocol or profile previously determined for the imaging workflow process; mapping the plurality of steps into the Claims 15-19 (Group II) are drawn to a computing system, comprising: a memory device configured to store instructions, including a workflow supervisor module; and a processor that executes the instructions, which causes the processor to; process image examination information for failure mode information, wherein the image examination information includes image examination information for scans performed after implementation of a risk management plan for an imaging workflow process having a plurality of steps; calculate at least one risk metric for each step based on the failure mode information; evaluate the risk metric based on risk criteria; visually identify steps of the plurality of steps that satisfy the risk criteria; update the risk management plan to mitigate risk based on the steps identified as satisfying the risk criteria; and compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging, which is within the four statutory categories (i.e. apparatus).  Claim 20 (Group III) is drawn to a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to: construct a graphical process tree, for an imaging workflow process, with branches that correspond to steps for completing the imaging workflow process, wherein at least a subset of the steps are mapped into a protocol or profile previously determined for the imaging workflow process; calculate at least one risk priority number for each step based on input corresponding to potential failure modes: process each risk priority numbers based on a risk priority 

Claims 1-14 (Group I) involve abstract steps, outlined in bold, of a method of managing quality control of an imaging workflow process, the method comprising constructing a graphical process tree for an imaging workflow process wherein the graphical process tree includes a plurality of steps corresponding to the imaging workflow process; visually displaying the graphical process tree with the plurality of steps in a graphical user interface; identifying a specific protocol or profile previously determined for the imaging workflow process; mapping the plurality of steps into the specific protocol or profile; visually displaying the graphical process tree with the steps mapped into the specific protocol or profile in the graphical user interface; receiving, via the graphical user interface, an input indicating potential failure mode information for two or more steps of the plurality of steps; calculating at least one risk priority number for each step of the plurality of steps; evaluating a numeric assessment of risk based on a risk priority number threshold; visually highlighting displayed steps corresponding to steps with risk priority numbers that exceed the risk priority number threshold; determining a risk management plan to mitigate risk based on the highlighted steps; and computing a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  Claims 15-19 (Group II) involves abstract steps, outlined in bold, of a computing system, comprising: a memory device configured to store instructions, including a workflow supervisor module; and a processor that executes the instructions, which causes the processor to; process image examination information for failure mode information, wherein the image examination information includes image examination information for scans performed after implementation of a risk management plan for an imaging workflow process having a plurality of steps; calculate at least one risk metric for each step based on the failure mode information; evaluate the risk metric based on risk criteria; visually identify steps of the plurality of steps that satisfy the risk criteria; update the risk management plan to mitigate risk based on the steps identified as satisfying the risk criteria; and compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  Claim 20 (Group III) involves abstract steps, outlined in bold, of a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to: construct a graphical process tree, for an imaging workflow process, with branches that correspond to steps for completing the imaging workflow process, wherein at least a subset of the steps are mapped into a protocol or profile previously determined for the imaging workflow process; calculate at least one risk priority number for each step based on input corresponding to potential failure modes: process each risk priority numbers based on a risk priority number threshold; identify steps having risk priority numbers that exceed the risk priority number threshold; determine a risk management plan to mitigate risk based on the identified steps; update the at least one risk priority number based on image examination failures after implementing the risk management plan; and update the risk management plan to mitigate risk based on the updated at least one risk priority number; and compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  These steps are directed to the abstract idea of updating an imaging workflow risk management plan based on the risk of workflow steps being identified as above a threshold and using the updated risk management plan to access quality of patient imaging based on computed risk analysis values for each patient imaging performed according to the imaging workflow, which is covered under the categories of mathematical concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) outlined in the 2019 PEG.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-14 (Group I), outlined in italics, of a method of managing quality control of an imaging workflow process, the method comprising constructing a graphical process tree for an imaging workflow process wherein the graphical process tree includes a plurality of steps corresponding to the imaging workflow process; visually displaying the graphical process tree with the plurality of steps in a graphical user interface; identifying a specific protocol or profile previously determined for the imaging workflow process; mapping the plurality of steps into the specific protocol or profile; visually displaying the graphical process tree with the steps mapped into the specific protocol or profile in the graphical user interface; receiving, via the graphical user interface, an input indicating potential failure mode information for two or more steps of the plurality of steps; calculating at least one risk priority number for each step of the plurality of steps; evaluating a numeric assessment of risk based on a risk priority number threshold; visually highlighting displayed steps corresponding to steps with risk priority numbers that exceed the risk priority number threshold; determining a risk management plan to mitigate risk based on the highlighted steps; and computing a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging, in Claims 15-19 (Group II) of a computing system, comprising: a memory device configured to store instructions, including a workflow supervisor module; and a processor that executes the instructions, which causes the processor to; process image examination information for failure mode information, wherein the image examination information includes image examination information for scans performed after implementation of a risk management plan for an imaging workflow process having a plurality of steps; calculate at least one risk metric for each step based on the failure mode information; evaluate the risk metric based on risk criteria; visually identify steps of the plurality of steps that satisfy the risk criteria; update the risk management plan to mitigate risk based on the steps identified as satisfying the risk criteria; and compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging, and Claim 20 (Group III) of a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to: construct a graphical process tree, for an imaging workflow process, with branches that correspond to steps for completing the imaging workflow process, wherein at least a subset of the steps are mapped into a protocol or profile previously determined for the imaging workflow process; calculate at least one risk priority number for each step based on input corresponding to potential failure modes: process each risk priority numbers based on a risk priority number threshold; identify steps having risk priority numbers that exceed the risk priority number threshold; determine a risk management plan to mitigate risk based on the identified steps; update the at least one risk priority number based on image examination failures after implementing the risk management plan; and update the risk management plan to mitigate risk based on the updated at least one risk priority number; and compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving updating an imaging workflow risk management plan based on the risk of 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention constructs a graphical process tree and sends it to graphical user interface for display and highlighting of steps;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding an imaging workflow process, maps steps of the workflow process to a specific protocol or profile, highlights steps with risk priority numbers exceeding a threshold, and arranges the data to provide it to a user utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook 
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a graphical user interface, computing system, memory device, module, processor;
Limiting the abstract idea to data involving imaging workflow, because limiting application of the abstract idea to data involving imaging workflow is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes input indicating potential failure modes of imaging workflow process steps, calculates risk of each step, determines which steps exceed a risk threshold, and computes a risk analysis value for each patient imaging;
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with a process tree of imaging workflow steps, receives user input regarding potential failure modes of steps, calculates risk of each step based on input, determines steps whose risk is above a threshold, optimizes a risk management plan for the workflow to mitigate risk.
Printing or downloading generated menus, e.g. see Ameranth 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to a process tree of imaging workflow steps;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. identifying workflow, constructing process tree, displaying process tree, identifying specific protocol, mapping steps, displaying mapped steps, receiving input, calculating risk, evaluating risk, highlighting risks that exceed threshold, updating risk management plan, and computing risk analysis value) that are abstract activities previously known to the pertinent industry (i.e. imaging workflow optimization):


    PNG
    media_image1.png
    846
    526
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    855
    506
    media_image2.png
    Greyscale


FIGURE 1 illustrates a system 100. The system 100 includes an imaging
scanner 102. Examples of suitable scanners include a positron emission tomography
(PET), computed tomography (CT), single photon emission tomography (SPECT),
magnetic resonance imaging (MRI), a combination thereof and/or other imaging scanner.
The imaging scanner 102 is configured with a suitable acquisition system ( e.g., a
detector/sensor, etc.) based on the particular imaging modality. The acquisition system
generates and outputs data indicative of a scanned object or subject.
An image reconstructor 104 processes the output data and generates one or
more structural and/or functional images of the scanned object or subject. A console 106 is
configured to control the imaging scanner 102 and/or the image reconstructor 104. A data
repository 108 stores examination data such as the images generated by the image
reconstructor 104. Examples of a suitable data repository 108 include a picture archiving
and communication system (PACS), a radiology information system (RIS), a hospital
information system (HIS), an electronic medical record (EMR), and/or other data
repository. The data repository 108 also stores user identified imaging procedure failure
modes for examination data stored therein.
The system 100 further includes a computing system 110. The computing
system 110 includes at least one processor 112 (e.g., a microprocessor, a central processing
unit, etc.) that executes at least one computer readable instruction stored in a computer
readable storage medium ("memory") 114, which excludes transitory medium and includes
physical memory and/or other non-transitory medium. The at least one computer readable
instruction, in this example, includes a workflow supervisor module 116 with
corresponding computer executable instructions. The computing system 110 includes
output device(s) 118, such as a display monitor, portable memory, a network interface, etc.,
and an input device(s) 120 such as a mouse, keyboard, a network interface, etc.
The instructions of the workflow supervisor module 116, when executed by
the at least one processor 112, cause the at least one processor 112 to identify, for a
particular individual healthcare institution, errors that can impair the application of an
imaging protocol and suggest the implementation of a risk-mitigation plan with risk mitigation
strategies. As described in greater detail below, this is achieved through an
interactive graphical user interface (GUI), which graphically presents a workflow process
in a tree format, maps steps of the workflow into a standard, processes risk information for
one or more steps, identifies errors that lead to the implementation of risk-mitigation
strategies, and updates the identification by analyzing risk from the outcome of
examinations performed after implementation of the risk-mitigation strategies. As such,
the approach described herein can assist the implementation of quality auditing imaging
workflows with respect to a particular standard and point to additional quality controls.
FIGURE 2 schematically illustrates an example of the workflow supervisor
module 116. The illustrated workflow supervisor module 116 includes a plurality of submodules,
including a process tree sub-module 202, a workflow to protocol mapping submodule
204, a failure mode identification and effect analysis sub-module 206, a workflow
analysis sub-module 208, and an exam analysis sub-module 210. In general, the workflow
supervisor module 116, after performing an initial risk assessment based on user input to
identify risk-mitigation strategies, updates the assessment based on an outcome of
examinations after implementing the risk-mitigation strategies. In other embodiments, the
module 116 can include more, less, similar, different, etc. sub-modules.
The workflow supervisor module 116 of FIGURE 2 is based on a processbased
framework in which a Design for Reliability (DfR) approach, e.g., Failure Mode
Error Analysis (FMEA), enables the identification and comparison of process-specific
risks. The update loop updates risk areas on-the-fly by continuously adding the clinical
experience, improving the initial FMEA-type analysis that relies on a human consensus or
expert opinion. The update loop can also reflect the impact in the workflow due to

estimates to provide a more quantitative assessment of risks. In other embodiment, the
workflow supervisor module 116 is based another framework(s).
The process tree sub-module 202 implements a process-based analysis of
the implemented workflow, constructing a graphical process tree. The workflow to
protocol mapping sub-module 204 maps steps of the workflow process tree into guidelines
of a specific standard or profile. A set of potential failures, as defined by such protocol, is
used as input. The failure mode identification and effect analysis sub-module 206 enables
a clinical team (doctor, radiologist, and technologist) to assign and review, based on their
experience, a likeliness of occurrence (0), outcome of severity in terms of the imaging task
(S) and likeliness of failure being detected (D). Here likeliness of occurrence (0), outcome
(S) and detectability (D) are defined within a FMEA formalism, but equivalent approaches
can be derived based on other risk analysis and mitigation techniques.
The analysis sub-module 208 calculates a rick priority number (RPN) value
and reports RPNs above a predefined threshold. The clinical team provides information on
the particular imaging workflow, and the workflow is analyzed, and high-critical risks are
highlighted. Risks present in the standard/profile but not captured in the initial workflow
are identified and aid implementation of risk mitigation strategies and revised quality
control. For each patient exam, a post-exam risk analysis value is computed. The exam
analysis sub-module 210 employs this value to re-iterate the original RPNs values and
derive updated workflow recommendations.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. calculating risk for each step and comparing it to a threshold, computing risk analysis value to access quality) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites retrieving imaging workflow process, specific workflow protocol;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of a process tree, steps of an imaging workflow, risk priority numbers, thresholds, and risk management plans;
Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention presents the user with a process tree of imaging workflow steps, receives user input regarding potential failure modes of steps, calculates risk of each step based on input, determines steps whose risk is above a threshold, and optimizes a risk management plan for the workflow to mitigate risk.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of updating an imaging workflow risk management plan based on the risk of workflow steps being identified as above a threshold and using the updated risk management plan to access quality of patient imaging based on computed risk analysis values for each patient imaging performed according to the imaging workflow.

Furthermore, dependent claims 2-14 and 16-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as updating risk management plan from updated risk steps, determining risk based on severity, determining risk based on likelihood of occurrence, determining risk based on detectability of failure mode, user specifying values, determining values after implementation of plan, providing potential failure effect, providing potential failure cause, indicating current quality control process, highlighting multiple failure modes, providing temporal and physical relationships between steps, providing fault probability, providing hazard score, using design for reliability approach, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Younge, Kelly Cooper, ET AL: "Practical Implementation of Failure Mode and Effects Analysis for Safety and Efficiency in Stereotactic Radiosurgery", INTERNATIONAL JOURNAL OF RADIATION: ONCOLOGY BIOLOGY PHYSICS, vol. 91, no. 5, 1 April 2015 (2015-04-01), pages 1003-1008 (hereinafter referred to as “Younge”) in view of Zhang, et al. (US 2011/0201900 A1).

With regards to claim 1, Younge teaches a method of managing quality control of an imaging workflow process (see page 1003, Purpose: "improve the safety and efficiency of a new stereotactic radiosurgery program"), comprising: constructing a graphical process tree for an imaging workflow process, wherein the graphical process tree includes a plurality of steps corresponding to the imaging workflow process (see pages 1004-1005, section "Process tree and FMEA", Figure 1); visually displaying the graphical process tree with the plurality of steps (see Figure 1)…; identifying a specific protocol or profile previously determined for the imaging workflow process (see page 1005, section: "Process tree and FMEA", in particular: "using an initial 19-step “high-level” process tree had been developed during SRS commissioning"); mapping the plurality of steps into the specific protocol or profile (see pages 1004-1005, sections: "Radiosurgery treatment process", "Process tree and FMEA", in particular: "The process tree also helps to standardize clinical practice"; “Next, members of the team created a detailed process tree using an initial 19-step “high-; visually displaying the graphical process tree with the steps mapped into the specific protocol or profile (see Figure 1) …; receiving …an input indicating potential failure mode information for two or more of the steps; calculating at least one risk priority number for each step of the plurality of steps (see section "Process tree and FMEA", in particular the part of the section on page 1005: "To determine the RPN for each failure mode, a small subset of failure modes was first evaluated as a group to familiarize each team member with the ranking scales. Members of the team then individually scored each mode according to severity, occurrence, and detectability. The RPNs determined by each person for each failure mode were averaged to reach the final RPN…"); evaluating a numeric assessment of risk based on a risk priority number threshold (see section "Process tree and FMEA", in particular the part of the section on page 1005: "The RPNs determined by each person for each failure mode were averaged to reach the final RPN, and outliers where an individual's RPN differed from the average by more than 20% were identified."); visually highlighting displayed steps corresponding to steps with risk priority numbers that exceed the risk priority number threshold (see section "Process tree and FMEA", in particular the part of the section on page 1005: "Failure modes were highlighted if they had an average RPN greater than 150", furthermore, see page 1006, 2nd column, first paragraph, Figure 2); and determining a risk management plan to mitigate risk based on the highlighted steps (see page 1006, 2nd column, first paragraph, Figure 2: "Presenting the data in this way helps to identify outliers, failure modes that are significantly more risky than others, that should be addressed first").

Younge does not explicitly teach …in a graphical user interface…, …via the graphical user interface… computing a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  Zhang teaches…in a graphical user interface…, …via the graphical user interface… computing a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging (see paragraph 0019, graphical user interface; paragraph 0020, patient information input into a particular clinical 

With regards to claim 2, Younge teaches the method of claim 1, further comprising: processing image examination information stored in a data repository for updated failure mode information, wherein the image examination information includes image examination information for scans performed after implementation of the risk management plan; re-calculating the at least one risk priority number for each step based on the updated failure mode information; evaluating the updated risk priority numbers based on the risk priority number threshold; updating the highlighting of the steps on the visually display graphical process tree based on the risk priority numbers of the updated risk priority numbers that exceed the risk priority number threshold; updating the risk management plan to mitigate risk based on the updated highlighted steps (see pages 1006, 1007 section "Discussion", Tables 2, 3).

Additionally, Zhang teaches …computing an updated risk analysis value for each patient imaging performed according to the imaging workflow process using the updated risk management plan to access quality of the patient imaging (see figure 7, paragraph 0029, workflow is adjusted and therefore scores are adjusted).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Zhang with Younge with the motivation of workflow improvement (Zhang, paragraph 0029).

With regards to claim 3, Younge teaches the method of claim 1, wherein the potential failure mode information for a step includes a severity value that indicates a severity of a potential failure mode, and further including computing a risk priority number for the step based on the severity value (see page 1004 section "Process tree and FMEA").

With regards to claim 4, Younge teaches the method of claim 1, wherein the potential failure mode information for a step includes an occurrence value that indicates a likelihood of occurrence of the potential failure mode, and wherein calculating the at least one risk priority number for the step is based on the occurrence value (see page 1004 section "Process tree and FMEA").

With regards to claim 5, Younge teaches the method of claim 1, wherein the potential failure mode information for a step includes a detectability value that indicates a detectability of a potential failure mode, and wherein calculating the at least one risk priority number for the step is based on the detectability value (see page 1004 section "Process tree and FMEA").

With regards to claim 6, Younge teaches the method of claim 1, wherein the potential failure mode information for a step includes two or more of a severity value, an occurrence value and a detectability value, and wherein calculating the at least one risk priority number for the step is based on two or more of the severity value, the occurrence value and the detectability value (see page 1004 section "Process tree and FMEA").

With regards to claim 7, Younge teaches the method of claim 6, wherein all of the severity value, the occurrence value and the detectability value are user specified (see page 1005 section "Process tree and FMEA").

With regards to claim 9, Younge teaches the method of claim 6, wherein at least one of the severity value, the occurrence value and the detectability value is initially unavailable and determined from the patient imaging performed according to the imaging workflow process using the risk management plan (see page 1007, the paragraph bridging 1st and 2nd columns).

With regards to claim 10, Younge teaches the method of claim 1, wherein the potential failure mode information includes a potential failure effect for each potential failure mode (see page 1005,1st column, 2nd paragraph: "To begin the FMEA, team members analyzed the sections of the detailed process tree with which they were familiar. For these sections, as many failure modes as possible were identified, along with the corresponding effects for the failure modes.").

With regards to claim 11, Younge teaches the method of claim 1, wherein the displayed potential failure mode information includes a potential failure cause for each potential failure mode (see page 1005, 2nd column, 2nd paragraph: "Our further analysis included a discussion of the failure mode root causes, current process controls, and additional process controls that could potentially reduce the RPN.", Table 1).

With regards to claim 12, Younge teaches the method of claim 1, wherein the displayed potential failure mode information indicates whether there is a current quality control process is in place for each potential failure mode (see page 1003, Conclusions: "FMEA is a valuable team activity that can assist in the creation or restructuring of a quality assurance program with the aim of improved safety, quality, and efficiency.").

With regards to claim 14, Younge teaches the method of claim 1, wherein the imaging workflow process tree describes temporal and physical relationships between the two or more of the steps of the imaging workflow (see pages 1004-1005, section "Process tree and FMEA", Figure 1).

With regards to claim 15, Younge teaches a …system, comprising: …process image examination information for failure mode information, wherein the image examination information includes image examination information for scans performed after implementation of a risk management plan for an imaging workflow process having a plurality of steps (see pages 1005, 1006, section "Results"); calculate at least one risk metric for each step based on the failure mode information; evaluate the risk metric based on risk criteria (see e.g. Tables 2, 3, with steps associated with RPN ; visually identify steps of the plurality of steps that satisfy the risk criteria (see pages 1006, 1007, section "Discussion", and Table 2 showing visually the identified steps of high risk items before applying the mitigation actions identified by FMEA); update the risk management plan to mitigate risk based on the steps identified as satisfying the risk criteria (see differences in Tables 2, 3, where Table 3 shows the failure modes after applying FMEA).

	Younge does not explicitly teach …computing  …a memory device configured to store instructions, including a workflow supervisor module; and a processor that executes the instructions, which causes the processor to…  …computing a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  Zhang teaches …computing  …a memory device configured to store instructions, including a workflow supervisor module; and a processor that executes the instructions, which causes the processor to… (see paragraph 0032) …compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging (see paragraph 0020, patient information input into a particular clinical treatment protocol with stages for imaging of patient; figure 7, paragraph 0029, treatment protocol efficiency is determined using for evaluation of clinical workflow efficiency by scores which reflect success or failure of a treatment stage, and overall scoring of the whole patient specific process).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Zhang with Younge with the motivation of workflow improvement (Zhang, paragraph 0029).

With regards to claim 16, Younge teaches the computing system of claim 15, wherein the risk metric is a risk priority number that quantifies a probability associated with a fault (see page 1004, section "Process tree and FMEA").

With regards to claim 17, Younge teaches the computing system of claim 15, wherein the risk metric is a risk priority number computed from a failure severity value, a failure occurrence value and a failure detectability value (see page 1004, section "Process tree and FMEA").

With regards to claim 18, Younge teaches the computing system of claim 15, wherein the risk metric is a hazard score (see page 1007, 2nd column, 2nd paragraph).

With regards to claim 19, Younge teaches the computing system of claim 15, wherein the workflow supervisor module is an imaging workflow process based framework based on a design for reliability approach (see page 1003, Conclusions: "FMEA is a valuable team activity that can assist in the creation or restructuring of a quality assurance program with the aim of improved safety, quality, and efficiency.").

With regards to claim 20, Younge teaches a …readable medium …construct a graphical process tree, for an imaging workflow process, with branches that correspond to steps for completing the imaging workflow process, wherein at least a sub-set of the steps are mapped into a protocol or profile previously determined for the imaging workflow process (see pages 1004, 1005, section "Process tree and FMEA", Figure 1, in particular: "Next, members of the team created a detailed process tree using an initial 19-step “high-level” process tree had been developed during SRS commissioning"); calculate at least one risk priority number for each step based on input corresponding to potential failure modes; process each risk priority numbers based on a risk priority number threshold; identify steps having risk priority numbers that exceed the risk priority number threshold (see pages 1004, 1005, section "Process tree and FMEA": "To determine the RPN for each failure mode, a small subset of failure modes was first evaluated as a group to familiarize each team member with the ranking scales. Members of the team then individually scored each mode according to severity, occurrence, and detectability. The RPNs determined by each person for each failure mode were averaged to reach the final RPN, and outliers where an individual's RPN differed from the average by more than 20% were identified."); determine a risk management plan to mitigate risk based on the identified steps; update the at least one risk priority number based on image examination failures after implementing the risk management plan (see page 1006, 2nd column, first paragraph, Figure 2: "Presenting the data in this way helps to identify outliers, failure modes that are significantly more risky than others, that should be addressed first"); and update the risk management plan to mitigate risk based on the updated at least one risk priority number (see pages 1006, 1007 section "Discussion", Tables 2, 3).

Younge does not explicitly teach …non-transitory computer… encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to…  …compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging.  Zhang teaches …non-transitory computer… encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to… (see paragraph 0032) …compute a risk analysis value for each patient imaging performed according to the imaging workflow process using the risk management plan to access quality of the patient imaging (see paragraph 0020, patient information input into a particular clinical treatment protocol with stages for imaging of patient; figure 7, paragraph 0029, treatment protocol efficiency is determined using for evaluation of clinical workflow efficiency by scores which reflect success or failure of a treatment stage, and overall scoring of the whole patient specific process).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Zhang with Younge with the motivation of workflow improvement (Zhang, paragraph 0029).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Younge, Kelly Cooper, ET AL: "Practical Implementation of Failure Mode and Effects Analysis for Safety and Efficiency in Stereotactic Radiosurgery", INTERNATIONAL JOURNAL OF RADIATION: ONCOLOGY BIOLOGY PHYSICS, vol. 91, no. 5, 1 April 2015 (2015-04-01), pages 1003-1008 (hereinafter referred to as “Younge”) in view of Zhang, et al. (US 2011/0201900 A1) in further view of Noel, Camille E, ET AL: "Process-based quality management for clinical implementation of adaptive .

With regards to claim 8, Younge does not explicitly teach the method of claim 6, wherein at least one of the severity value, the occurrence value and the detectability value is obtained from a third party.  Noel teaches the method of claim 6, wherein at least one of the severity value, the occurrence value and the detectability value is obtained from a third party (see page 1, “Methods”, “A set of 206 poetntial radiotherapy failures composed by the forthcoming AAPM task group (TG-100) was used as the basis…the team considered how the likeliness of occurrence (O), outcome severity (S), and likeliness of failure being undetected (D) would change for ART”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Noel with Younge with the motivation of safely implementing ART with proper mitigations for risks (Noel, page 1, “Conclusions”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Younge, Kelly Cooper, ET AL: "Practical Implementation of Failure Mode and Effects Analysis for Safety and Efficiency in Stereotactic Radiosurgery", INTERNATIONAL JOURNAL OF RADIATION: ONCOLOGY BIOLOGY PHYSICS, vol. 91, no. 5, 1 April 2015 (2015-04-01), pages 1003-1008 (hereinafter referred to as “Younge”) in view of Zhang, et al. (US 2011/0201900 A1) in further view of Catelani, M, ET AL: "ISO 14971 as a methodological tool in the validation process of a RIS-PACS system", MEDICAL MEASUREMENTS AND APPLICATIONS PROCEEDINGS (MEMEA), 2011 IEEE INTERNATIONAL WORKSHOP ON, IEEE, 30 May 2011 (2011-05-30), pages 408-412 (hereinafter referred to as “Catelani”).

With regards to claim 13, Younge does not explicitly teach the method of claim 1, wherein a first step includes at least two potential failure modes, and wherein the visually highlighting visually the displayed steps includes include a first highlighting that indicates a risk priority number for one of the at least two potential failure modes that exceeds the risk priority number threshold and a second different highlighting that indicates risk priority numbers for the at least two potential failure modes that exceed the risk priority number threshold.  Catelani teaches the method of claim 1, wherein a first step includes at least two potential failure modes, and wherein the visually highlighting visually the displayed steps includes include a first highlighting that indicates a risk priority number for one of the at least two potential failure modes that exceeds the risk priority number threshold and a second different highlighting that indicates risk priority numbers for the at least two potential failure modes that exceed the risk priority number threshold (see at least table II).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Catelani with Younge with the motivation of using failure modes to eliminate or reduce the impact of potential erroneous system behavior (Catelani, page 408, “Abstract” and “Introduction”).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations do not fall into any of the three categories of organizing human activities from the 2019 PEG and therefore do not recite at least one abstract idea based on organizing human activities.
Applicant’s limitations are subject matter eligible because they integrate a judicial exception into a practical application and provide an improvement to other technology or technical field.
Applicant’s limitations are subject matter eligible because the claimed invention is not well-understood, routine and conventional.

With regards to Applicant’s argument the limitations do not fall into any of the three categories of organizing human activities from the 2019 PEG and therefore do not recite at least one abstract 

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate a judicial exception into a practical application, the Examiner respectfully disagrees. A claim may integrate the judicial exception when, for example, it reflects an improvement to technology or a technical field. Guidance, 84 Fed. Reg. at 55. The Federal Circuit clarified that a relevant inquiry is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  The additional elements beyond the recited abstract idea are a graphical user interface, computing system, memory device, module, processor.  Also, the specification asserts these computer components are used to improve the functioning of the computer by helping providers to automating tasks that are “daunting and time-consuming.  See ¶ 0006.  However, using conventional computer components to make a process more efficient “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).  Therefore, the instant claims are not deemed to have integrated an abstract idea into a practical application.

With regards to Applicant’s argument the limitations are subject matter eligible because the claimed invention is not well-understood, routine and conventional, the Examiner respectfully disagrees.  Alice, 573 U.S. at 217-18. The second step of the Alice test is satisfied when the claim limitations involve more than the performance of well-understood, routine, and conventional activities previously known to the industry. Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018); see 2019 Revised Guidance, 84 Fed. Reg. 56 (explaining that the second step of the Alice analysis considers whether a claim adds a specific limitation beyond a judicial exception that is not “well-understood, routine, conventional” activity in the field).  The additional elements, a graphical user interface, computing system, memory device, module, processor, are described in the Applicant’s disclosure as conventional generic computer components.  See specification ¶ 0023-0024.  When implemented by a conventional computer, the Federal Circuit has repeatedly determined that such claims do not contain an “inventive concept” under Alice step two and are invalid under § 101. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-56 (Fed. Cir. 2016); see also Ultramercial, Inc. v. Hulu, FFC, 772 F.3d 709, 111 (Fed. Cir. 2014). And, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[Our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); CLS Bank Int'l v. Alice Corp., Ill F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Fourie, J., concurring).  

The specification states the invention solves “daunting and time-consuming” problems for providers by helping them “develop their own specific process map in order to identify potential error pathways… [and] develop and implement a quality management system to achieve a defined level of quality of a specific imaging workflow”.  However, “[i]f a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features . . . as well as routine functions . . . to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379–80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept).” BSG Tech v. Buyseasons (Fed. Cir. 2017-1980).  Therefore, the claims are not subject matter eligible under step 2B.

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to Applicant's arguments.  Applicant argues:
Younge does not teach identifying a specific protocol or profile previously determined for the imaging workflow process.
Younge does not teach mapping the plurality of steps into the specific protocol or profile.
Younge does not teach calculating at least one risk priority number for each step.

In response to Applicant’s argument that Younge does not teach identifying a specific protocol or profile previously determined for the imaging workflow process, the Examiner respectfully disagrees.  Younge teaches "Next, members of the team created a detailed process tree using an initial 19-step “high-level” process tree that had been developed during SRS commissioning" (page 1005, section: "Process tree and FMEA").  In other words the team members are using a specific SRS protocol that was previous developed for the imaging workflow.

In response to Applicant’s argument that Younge does not teach mapping the plurality of steps into the specific protocol or profile, the Examiner respectfully disagrees.  Younge teaches "Next, members of the team created a detailed process tree using an initial 19-step “high-level” process tree that had been developed during SRS commissioning.  Figure 1 shows a portion of the high-

In response to Applicant’s argument that Younge does not teach calculating at least one risk priority number for each step, the Examiner respectfully disagrees.  Younge teaches "To determine the RPN for each failure mode, a small subset of failure modes was first evaluated as a group to familiarize each team member with the ranking scales. Members of the team then individually scored each mode according to severity, occurrence, and detectability. The RPNs determined by each person for each failure mode were averaged to reach the final RPN…" (section "Process tree and FMEA", page 1005).  Younge further teaches “The failure modes shown in Table 3 are the highest-ranking failure modes and therefore were the first to be discussed by the SRS team…” (section “Discussion”, page 1007).   In other words, Younge teaches determining a risk priority number (RPN) for each mode, interpreted as each step.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Purdie, et al. (US 2016/0140300) – discloses evaluating proposed treatment plans for radiation therapy and adjusting plans as needed base on the evaluations.

Van Der Koijk, et al. (US 2018/0052962 A1) – discloses developing an initial treatment plan specific to a patient from a database of therapeutic protocols and a treatment efficacy probability for each protocol and adapting the protocol based on clinical objectives, etc. 

“Application of failure mode and effects analysis (FMEA) to pretreatment phases in tomotherapy”, Journal of Applied Clinical Medical Physics, Vol. 14, No. 5, 2013, Broggi, Sara, et at. – discloses 
Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626